Citation Nr: 1739533	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left wrist carpal tunnel syndrome, to include as due to the service-connected posterior interspinous ligament disruption C4-5 with persistent laxity and C5 compression fracture status post cervical fusion and with degenerative disc disease (cervical spine disability).

2.  Entitlement to service connection for sleep apnea, to include as due to the service-connected cervical spine disability. 

3.  Entitlement to service connection for fibromyalgia, to include as due to the service-connected cervical spine disability.  

4.  Entitlement to an evaluation in excess of 30 percent for cervical spine disability.  

5.  Entitlement to an evaluation in excess of 20 percent for left upper extremity radiculopathy. 

6.  Entitlement to an evaluation in excess of 20 percent for right upper extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to July 1983.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a November 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): (1) entitlement to an evaluation in excess of 30 percent for cervical spine disability; (2) entitlement to an initial evaluation in excess of 20 percent for left upper extremity radiculopathy; and (3) entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy.


FINDINGS OF FACT

1.  The Veteran's left wrist carpal tunnel syndrome is not etiologically related to his service or his service-connected cervical spine disability.  

2.  The Veteran's sleep apnea is not etiologically related to his service or his service-connected cervical spine disability.  

3.  The Veteran's fibromyalgia is not etiologically related to his service or his service-connected cervical spine disability.  


CONCLUSIONS OF LAW

1.  The Veteran has not met the criteria for service connection for left wrist carpal tunnel syndrome.  See 38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The Veteran has not met the criteria for service connection for sleep apnea.  See 38 U.S.C.A. §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2016).

3.  The Veteran has not met the criteria for service connection for fibromyalgia.  See 38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran generally contends that his left wrist carpal tunnel syndrome, sleep apnea, and fibromyalgia are etiologically related to his service and potentially related to his service-connected cervical spine disability.  See October 2011 VA Form 9; November 2016 Hearing Transcript.  However, for the reasons discussed below, the Board finds that service connection is not warranted for any of these disabilities.  

First, service connection on a presumptive basis is not warranted for any of these disabilities because none manifested in service or to a compensable degree within one year of separation from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran contended that he was treated for these disabilities in service, the Veteran's service treatment records do not corroborate his contention.  See Service Treatment Records; April 2011 Notice of Disagreement.  In addition, the Veteran filed his first claim for VA compensation benefits in 2007, and it did not include any of the service connection claims being denied herein.  Silence here, when the Veteran is otherwise affirmatively speaking and seeking benefits, constitutes negative evidence.  If the Veteran had been treated for these disorders during service and continued to experience them, the Board finds that he would have sought service connection for these issues in 2007 when he initiated contact with VA.

Second, service connection on a secondary basis is not warranted for any of these disabilities because the current record lacks a competent opinion supporting that theory.  See 38 C.F.R. § 3.310.  Although the Veteran contended that these disabilities may be related to his cervical spine disability, the Veteran does not have the medical background necessary to competently opine in this regard and the etiology of these diseases is not lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); October 2011 VA Form 9; November 2016 Hearing Transcript.  All of the disorders at issue here are internal, and the etiologies of carpal tunnel syndrome, sleep apnea, and fibromyalgia are not the kind of matter that can be observed by a lay person, such as a fall leading to a broken leg.  Therefore, the Veteran is not competent to provide opinions in these matters.

Third, service connection on a direct basis is not warranted for any of these disabilities because the current record lacks a competent opinion supporting that theory.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.   As previously discussed, the Veteran's etiological contentions cannot serve as the competent opinion necessary to determine that the Veteran's current disabilities were at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his service (nexus).  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465; October 2011 VA Form 9; November 2016 Hearing Transcript.

Based on the aforementioned, service connection is not warranted for carpal tunnel syndrome, sleep apnea, or fibromyalgia on a presumptive, secondary, or direct basis.  Further, VA is not obligated to afford the Veteran examinations for any of these disabilities because the current record lacks a competent indication that they may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Moreover, although the Veteran stated that he would request nexus opinions from his treatment providers, these opinions were never associated with the claims file and there is no evidence of record that they were ever solicited.  See November 2016 Hearing Transcript.  As such, service connection is not warranted and the claims must be denied.


ORDER

Entitlement to service connection for left wrist carpal tunnel syndrome is denied.  

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for fibromyalgia is denied. 


REMAND

While additional delay is regrettable, the Board finds that a remand is required to fairly decide the following claims: (1) entitlement to an initial evaluation in excess of 30 percent for cervical spine disability; (2) entitlement to an initial evaluation in excess of 20 percent for left upper extremity radiculopathy; and (3) entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy.  
During the November 2016 hearing, the Veteran testified that his cervical back disability had significantly worsened in the last year and a half.  See November 2016 Hearing Transcript.  The Veteran was last afforded a VA cervical spine examination in March 2014, more than two years before the November 2016 hearing.  See March 2014 VA examination of the neck (cervical spine) conditions.  As the Veteran has not been examined since this contended period of worsening, a new VA examination is required to assess the current severity of this disability. 

Also during the November 2016 hearing, the Veteran, through his representative, requested a new VA examination of the bilateral upper extremities radiculopathy disability.  See November 2016 Hearing Transcript.  The Veteran was last afforded a pertinent examination in March 2014.  See March 2014 VA examination of the neck (cervical spine) conditions.  As the results of this examination have become stale from the passage of time and the Veteran has alleged worsening of the associated cervical spine disability, a new VA examination is required to assess the current severity of this disability.     

Finally, the Board notes that, per the Veteran's request, all examinations should be scheduled at a facility other than the Charleston VAMC.  See November 2016 Hearing Transcript. 

Accordingly, the case is REMANDED for the following action:

Seek a new examination - at a facility other than the Charleston VAMC - to assess all of the following:  

(a)  the current severity of the posterior interspinous ligament disruption C4-5 with persistent laxity and C5 compression fracture status post cervical fusion and with degenerative disc disease (cervical spine disability); 

(b)  the current severity of the left upper extremity radiculopathy;

(c)  the current severity of the right upper extremity radiculopathy; 

(d)  whether unfavorable ankylosis of the entire cervical spine is indicated (38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine); 

(e)  whether unfavorable ankylosis of the entire spine is indicated (Id); 

(f)  whether moderate nerve paralysis is indicated (38 C.F.R. § 4.124a, Diagnostic Code 8510); 

(g)  whether severe nerve paralysis is indicated (Id); and 

(h)  whether complete nerve paralysis is indicated (Id).

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


